DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment, filed 01/26/2021, has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 01/26/2021, with respect to the housing that contains the package and distancing of the members such that biasing of the member is local to the qubit have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see pages 7-10, filed 01/26/2021, with respect to distancing of the members such that biasing of the member is local to the qubit have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 19 has been withdrawn. 
Applicant’s arguments, see pages 7-10, filed 01/26/2021, with respect to distancing of the members such that biasing of the member is local to the qubit have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record teaches a method to form a flux-biasing device as claimed in claim 1, but fails to teach or reasonably suggest a motivation for a housing that contains the package and distancing each non-corresponding member of the plurality of members at least a threshold distanced from qubits corresponding to other members of the plurality of members such that qubits corresponding to other members exhibit less than a threshold value of resonance frequency shift as a result of a magnetic flux of a non-corresponding member, in combination with the other limitations of claim 1.
With respect to claim 19, the prior art of record teaches the method to form a flux-biasing device as claimed in claim 19, but fails to teach or reasonably suggest a motivation for distancing each non-corresponding member of the plurality of members at least a threshold distanced from qubits corresponding to other members of the plurality of members such that qubits corresponding to other members exhibit less than a threshold value of resonance frequency shift as a result of a magnetic flux of a non-corresponding member, in combination with the other limitations of claim 19.
With respect to claim 20, the prior art of record teaches the superconductor fabrication system which when operated to fabricate a flux-biasing device performs operations as claimed in claim 20, but fails to teach or reasonably suggest a motivation for distancing each non-corresponding member of the plurality of members at least a threshold distanced from qubits corresponding to other members of the plurality of members such that qubits corresponding to other members exhibit less than a threshold value of resonance frequency shift as a result of a magnetic flux of a non-corresponding member, in combination with the other limitations of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898